Citation Nr: 1112438	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-11 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to service connection for a lumbosacral injury with chronic pain.



REPRESENTATION

Appellant represented by:	American Legion



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1949 to March 1950, and from August 1961 to August 1964.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Portland, Oregon, RO.

In an April 2010 decision, the Board affirmed the RO's denial of service connection for a lumbosacral injury.  The Veteran appealed that decision to the U.S.Court of Appeals for Veterans Claims (Court).  In December 2010, the Court granted a Joint Motion for Remand (JMR).  In the December 2010 Order, the Court vacated and remanded the Board's April 2010 decision for compliance with instructions provided in the JMR.  As discussed in the REMAND section below, the Board finds that additional development is required in order to comply with the instructions provided in the JMR and to fulfill VA's duty to assist.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).  It is herein REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Based upon the remand from the Court, the Board is of the opinion that VA's duty to assist includes affording the Veteran another VA examination under the facts and circumstances of this case.  

VA will provide a medical examination which includes a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

The Veteran in this case contends that his current lumbosacral problems are related to an injury that occurred during active service.  Specifically, in a November 2007 statement, the Veteran stated that, while he was stationed in Puerto Rico in October 1962, he was assigned to haul wall lockers via truck.  As they were unloading the truck, the Veteran swung himself off the truck bed and hit a sideboard leaning up against the truck bed in a sitting position, astraddle of the sideboard, on his tailbone.  He says he has had chronic pain in the lumbosacral region since that incident. 

The Veteran's STRs for his first period of service from October 1949 to March 1950 do not show any indication of back problems.  His October 1949 enlistment and March 1950 separation examination reports are both negative for any manifestations of back pain or problems.  However, the August 1961 enlistment examination report notes that the Veteran had seen Dr. S.W. in Grants Pass, Oregon, for a minor back injury in the past.  The examining physician further noted, however, that the Veteran had experienced no trouble with his back since the injury, physical examination of the spine was marked normal, and the Veteran was found to be physically qualified for enlistment.  

In August 1962, the Veteran complained of pain in the sacral region of his back.  There were no positive findings on physical examination.  It also appears that his foot pain, rather than his back pain, was primarily addressed at the clinic that day, as no diagnosis or treatment plan was made with regard to his back pain.  

In October 1962, the Veteran reported swelling and pain in his back and sacral region.  There were no gross abnormalities on physical examination.  In November 1962 and January 1963, the Veteran again complained of pain in the sacrum and there were no positive findings on examination.  In January, he was given medication and told to come back in a week.  The following month, the Veteran returned to the clinic with continued sacral pain, and his medication was refilled.  X-rays were taken and showed normal lumbar lordosis with intact vertebrae and no intervertebral disc space narrowing.  The sacroiliac and hip articulations were unremarkable.  Thus, the lumbosacral films were negative.  One week later, as he continued to have pain, he was referred for an orthopedic evaluation.  He complained of pain in the sacrococcygeal area associated with pain in both extremities in the knees, calves, heels and arches, worse on the left.  Physical examination showed full range of motion of the lumbar spine with slight tenderness at L3 on the left.  Neurologic examination was negative.  X-rays showed lumbarization of S1.  The doctor opined that the symptoms were due to tightness of the hamstrings and gastrocnemius, and recommended stretching exercises.  

There is no further documentation of back pain during the Veteran's second period of active service.  However, more than one year later, he did report minor back trouble on his June 1964 Report of Medical History.  Examination of the spine on that same date was normal.    

Following separation from service, the Veteran contends he sought chiropractic treatment in 1967 or 1968, and in particular, that he saw Dr. M.S. on a consistent basis for back trouble from 1971 until 1986.  However, the first documentation of back pain was in 2005.  In March 2005, the Veteran sought treatment at the Great Basin Chiropractic Clinic with Dr. K.S.J., complaining of several months of low back pain on the left with radiation to the knee.  Examination indicated pain in the L5-S1 region, with restricted range of motion.  Dr. K.S.J. provided treatment until May 2005.  In April, however, the chiropractor noted that X-rays were reviewed and that the lumbar spine was negative for fracture or gross pathology, but there was moderate levoscoliosis at the "C" curve.  

In November 2007, the Veteran sought treatment at High Desert Medical Center with Dr. K.A.J.  He complained of back pain and stated he wanted an evaluation for his lower back in order to demonstrate a broken tailbone in order to obtain compensation from VA for an accident that occurred in 1963.  He believed that his pain was a result of the 1963 accident, and stated that X-rays had shown bone fragments in the past.  The Veteran stated that the pain was good in the morning but became worse by early afternoon.  At times, the pain was at a level of 10 out of 10 in severity.  He had been prescribed medication in the past and it had relieved his pain.  However, he did not want to become addicted to pain medication so he was not currently taking it.  On physical examination, there was little point tenderness, good range of motion with slight limitations in flexion and extension, and rotational movement was intact.  Strength and sensation in the lower extremities were grossly intact.  The doctor assessed lumbar back pain with possible arthritic changes or due to a history of past trauma.  X-rays taken that day showed moderate degenerative change of the lumbar spine with a vacuum disc at L5-S1.  Facet arthrosis was moderate at L4-L5 and L5-S1, and there was mild degenerative levoscoliosis.  There were mild to moderate degenerative changes of the sacroiliac joints.  The doctor prescribed Celebrex.  

The Veteran was afforded a VA examination in March 2008.  The examiner reviewed the medical records, including his STRs, noting the reports of sacral pain during service.  The examiner also noted the 2005 treatment records of Dr. K.S.J.  The Veteran stated that after leaving service, he had undergone manipulative treatments on and off for seven years before seeing Dr. M.S., a chiropractor, in 1967 or 1968.  The examiner saw no kyphosis or scoliosis, and there was no tenderness in the lumbar spine.  There was tenderness in the sciatic notches and the Veteran did have some sacral coccygeal pain.  Flexion was to 85 degrees and extension was to 30 degrees.  X-rays were taken and showed mild rotoscoliosis of the lumbar spine with minimal degenerative spurring.  There was sacralization of L5, but the pedicles and visualized portions of the left S1 joint were intact.  There was marginal sclerosis of the right S1 joint, with no fracture or significant subluxation seen.  The examiner noted long-standing degenerative changes at L5-S1 as well.  The examiner assessed chronic low back pain with no signs of radiculitis or radiculopathy, and opined that the Veteran's current degenerative problems were probably not related to his sacral pain in service.  The Veteran said that, at the time, he had been told he fractured his sacrum.  However, the current X-rays did not show any type of fracture, but there was ankylosis between the sacrum and the first coccygeal segment.  Moreover, the examiner said he did not see any documentation in the medical records indicating that the Veteran had experienced low back pain prior to entry into service.  Rather, the records showed the first suggestion of low back pain in November 1962.  Thus, the examiner found no evidence of a pre-existing degenerative process in the Veteran's lower back.  
   
In March 2009, a different VA doctor reviewed the Veteran's medical records in detail to determine whether his current back problems are related to the back pain he reported during service.  The doctor found no evidence of any back problems in the Veteran's STRs during his first period of service.  However, the doctor noted the documentation of a pre-service injury on the August 1961 enlistment examination report, and that the examining physician had written that the Veteran had had no further problems with his back since the pre-service injury.  The doctor also noted that the Veteran was seen multiple times for back pain during his second period of service, but that X-rays did not show any lumbosacral spine abnormalities or fractures.  The doctor stated the lumbarization of S1 noted in service was a developmental variant.  Further, the doctor noted that the separation examination report was negative for any back complaints.  The doctor also reviewed the treatment records of Dr. K.S.J. and Dr. K.A.J., noting that neither physician mentioned any coccygeal pathology or abnormality.  The VA doctor was unable to find any evidence that the Veteran's sacral-coccygeal area had been fragmented, based on the medical records he reviewed.  The prior March 2008 VA examination was also reviewed, and the doctor pointed out that the examiner erroneously indicated the first suggestions of back pain had occurred in November 1962, as there was documentation indicative of a pre-service back injury. 

Based on the above review of the records, the doctor concluded that the Veteran had a history of one back injury and at least one, but probably two, developmental variants (lumbarization of S1/sacralization of L5), and the fusion of the coccyx and sacrum as noted by the 2008 VA examiner.  The doctor also reviewed X-ray films from 2008 and observed partial fusion of the fifth lumbar vertebra to the sacrum as well as the sacrum to the coccyx.  While in active service, the Veteran had experienced a second back injury in late 1962 with symptoms extending into late February or early March 1963.  No further mention of back problems was made while the Veteran was in service, or at separation from service.  Accordingly, the doctor opined that there is no medical evidence that the back injury which occurred in 1962 either caused the Veteran's current back condition or aggravated the prior-to-service back injury.  Moreover, it was the doctor's opinion that the Veteran's current back condition is not the result of the in-service back injury.  

The claims file also includes a November 2007 letter from the Veteran's ex-wife, C.M.R.  She states that she met the Veteran in late 1964 and married him in November 1965, and that he frequently complained of pain in his lower back as a result of the accident that had taken place in 1962 in Puerto Rico.  After they got married, the Veteran got a job "pulling dry chain" in the lumber industry, but after a few months, his back pain became almost unbearable.  He took a job as a bus driver, but still complained of frequent pain, although he found ways to ease the pain by propping his left foot on the dash of the bus or on his brief case.  In the late 1970s, he quit driving and took a management position at the company, but still had pain when sitting sometimes.  During that time, he was seeing Dr. M.S., and his back pain improved for awhile, but then started again.  C.M.R. divorced the Veteran in 1984, and had no knowledge of his condition after that date.  Thus, the Veteran's ex-wife's statements corroborate the Veteran's contentions of continuous low back pain from 1964 until 1984, when they were divorced.  

Although the Veteran in this case was afforded VA examinations in 2008 and 2009, it is unclear whether the VA examiners considered his report of minor back troubles at the time of separation in June 1964, because the 2009 examiner noted a negative separation examination.  In addition, it does not appear that either examiner considered the statements of the Veteran's ex-wife, C.M.R., who says that he had low back pain from the time she met him in 1964 until 1984, when they divorced.    

Moreover, the Veteran told the 2008 VA examiner that he had received chiropractic treatment for his back for 7 or 8 years before seeing Dr. M.S., a chiropractor, in 1967 or 1968.  This would place the beginning of his chiropractic treatment as early as 1960, after his first period of service and prior to his second period of service.  However, neither the 2008 nor the 2009 VA examiner commented as to the significance of this statement, as it places the inception of back pain prior to the alleged 1962 in-service injury, and also provides a history of continuous back pain since separation from service in 1964.  

Based on the foregoing, the Board finds that a new VA examination is necessary in order to obtain a more detailed chronology of back treatment from the Veteran, and for the examiner to consider both the Veteran's and C.M.R.'s statements regarding his back pain after service.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination with an orthopedist or spine specialist to determine the causation or etiology of his current lumbosacral disorder(s).  Any and all studies deemed necessary, including X-rays, should be completed.  The claims file, including a copy of this Remand, must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  The examiner should specifically note the history of the Veteran's pre-service back injury, as well as the in-service back injury in 1962.  The examiner should be asked to provide an opinion with regard to the following questions:


a.  Do the records show clear and unmistakable evidence (i.e., obvious and manifest, which is a very high likelihood, much greater than a 50-50 degree of probability) that the Veteran had a lumbosacral disability which pre-existed either date of his two entrances into military service, and, if so, what was the nature of such disability?  The examiner should distinguish between developmental variants and acquired disabilities.  Specifically, the examiner should comment on the notation made of a previous back injury in the August 1961 enlistment examination report, and on the Veteran's statements made to the 2008 VA examiner that he had received chiropractic treatment for 7 or 8 years until 1967 or 1968 (in other words, since 1959, 1960, or 1961), placing the chronology of the back treatment prior to enlistment in his second period of active service and the 1962 back injury.  Moreover, the examiner should comment on the 2009 VA examiner's characterization of the lumbarization of S1 as a developmental variant.    

b.  If there was a lumbosacral disability which pre-existed either of the Veteran's two entrances into military service, do the records show clear and unmistakable evidence (as above, obvious and manifest) that there was no aggravation during service of such pre-service disability?  If there was in-service aggravation, what was the pre-existing baseline level of the disability prior to such aggravation?  
      
Note: The term "aggravated" in this context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

c.  Finally, the examiner should be asked to opine as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current lumbosacral disorder was incurred in or is causally related to active service, and, if so, whether it was superimposed upon or separate from any pre-existing defect or disability.  The examiner should comment on the 1962 back injury described by the Veteran and the back complaints documented in the service treatment records in late 1962 and early 1963, as well as the Veteran's statements that he began receiving chiropractic treatment for his back in the 1960s continuing into the 1980s, and his ex-wife's statement that he had back pain from 1964 until 1984.
      
Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

